DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2021 and August 13, 2021 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an output unit configured to, if a device having a function of executing image analysis processing for image data captured by the image capturing apparatus is mounted in the mounting part, output, to the device, a command complying with the predetermined standard and configured to cause the device to execute the image analysis processing” in claim 1; and “an obtaining unit configured to obtain, from the image capturing apparatus, a command complying with the predetermined standard and configured to cause the device to execute the image analysis processing, wherein the processing unit executes the image analysis processing if the obtaining unit obtains at least two commands associated with each other, and each of the at least two 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 5-7 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan, Us 2012/0254796 A1.
Regarding claim 1, Tan discloses an image capturing apparatus (Fig. 1: 100) comprising:
a mounting part (102; ¶ 0057) capable of attaching/detaching a device (memory card 200; see fig. 1-3) capable of holding at least an image captured by the image capturing apparatus and capable of communicating with the mounted device in accordance with a predetermined standard (¶ 0057); and
an output unit (CPU 202 of the memory card 200) configured to, if a device having a function of executing image analysis processing for image data captured by the image capturing apparatus is mounted in the mounting part, output (Note that Tan discloses in ¶ 0054 that “the memory card 200 has a central processor 202, a wireless transceiver module 204 operatively connected to the central processor 202, and a storage module 206 operatively connected to the central processor 202”), to the device, a command complying with the predetermined standard (in ¶ 0064, Tan discloses that “the controls 114 used must be such that the processor 104 can send an instruction to the central processor 202” and in ¶ 0068 further teaches that “A query is raised (509) to determine if the first menu item selected is item 4 for the conversion of data. If not, it must be item 1, 2 or 3. If item 1 or 2 is selected in the normal manner using controls 114 the method proceeds in accordance with the method of one of our earlier applications (510). If item 3 is selected in the normal manner using controls 114 (507), the central processor 202 will treat the instruction in the normal manner and send the first image 

Regarding claim 2, Tan discloses that the device can store at least the image data (¶ 0057), and when causing the device to store the image data without causing the device to execute the image analysis processing, the output unit outputs one predetermined command (Note that ¶ 0057 indicates that “the card interface 106 sees the memory card 200 as a normal memory card and will interface with it in the usual manner for transferring image and/or audio data from the inbuilt processor 104 to the memory card 200 (501)”).

Regarding claim 5, Tan
Regarding claim 6, Tan discloses a device (memory card 200; see fig. 1-3) mounted in a mounting part (102) of an image capturing apparatus (100) including the mounting part capable of attaching/detaching a device capable of holding at least an image captured by the image capturing apparatus and capable of communicating with the mounted device in accordance with a predetermined standard (¶ 0057), comprising:
a processing unit (202) configured to execute image analysis processing for image data captured by the image capturing apparatus (Note that Tan discloses in ¶ 0054 that “the memory card 200 has a central processor 202, a wireless transceiver module 204 operatively connected to the central processor 202, and a storage module 206 operatively connected to the central processor 202”); and
an obtaining unit (202) configured to obtain, from the image capturing apparatus, a command complying with the predetermined standard (in ¶ 0064, Tan discloses that “the controls 114 used must be such that the processor 104 can send an instruction to the central processor 202” and in ¶ 0068 further teaches that “A query is raised (509) to determine if the first menu item selected is item 4 for the conversion of data. If not, it must be item 1, 2 or 3. If item 1 or 2 is selected in the normal manner using controls 114 the method proceeds in accordance with the method of one of our earlier applications (510). If item 3 is selected in the normal manner using controls 114 (507), the central processor 202 will treat the instruction in the normal manner and send the first image file from the storage module 206 (508) and the camera 100 and memory card 200 will continue to operate in the normal manner (505). If at (509) the first menu item selected is for conversion, it could be item 1 or item 2. So a second query is raised (510) to determine if item 1 or item 2 was selected” (See fig. 5)) and configured to cause the 

Regarding claim 7, Tan discloses a storage unit capable of storing at least image data concerning the image captured by the image capturing apparatus (¶ 0054), wherein if the obtaining unit obtains one predetermined command that does not include the data representing that the at least two commands are associated with each other, the processing unit does not execute the image analysis processing, and the storage unit stores the image data (Note that ¶ 0057 indicates that “the card interface 106 sees the memory card 200 as a normal memory card and will interface with it in the usual manner for transferring image and/or audio data from the inbuilt processor 104 to the memory card 200 (501). If the card 200 is not of a category recognized by the camera 100, it will display an error message in the normal manner and the process ends (502)”).

Regarding claim 10, Tan
Regarding claim 11, claim 11 is directed to a method for the operations already present in claim 1.  Thus, limitations of claim 11 have been discussed and analyzed in the rejection of claim 1.

Regarding claim 12, claim 12 is directed to a method for the operations already present in claim 6.  Thus, limitations of claim 12 have been discussed and analyzed in the rejection of claim 6.

Regarding claim 13, claim 13 is directed to a non-transitory computer-readable storage medium that stores a program configured to cause a computer included in an image capturing apparatus to perform the operations already present in claim 1. Thus, limitations of claim 13 have been discussed and analyzed in the rejection of claim 1.  Furthermore, Tan discloses the use of a processor running a program to perform the operations (¶ 0055-0056).

Regarding claim 14, claim 14 is directed to a non-transitory computer-readable storage medium that stores a program configured to cause a computer included in a device, which is mounted in a mounting part of an image capturing apparatus to perform the operations already present in claim 6. Thus, limitations of claim 14 have been discussed and analyzed in the rejection of claim 6.  Furthermore, Tan discloses the use of a processor running a program to perform the operations (¶ 0055-0056).


Allowable Subject Matter
Claims 3, 4, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
March 11, 2022